Case 18-34808-SLM            Doc 958      Filed 05/05/20 Entered 05/05/20 15:51:36                    Desc Main
                                         Document      Page 1 of 5



     UNITED STATES BANKRUPTCY COURT
     DISTRICT OF NEW JERSEY
     Caption in Compliance with D.N.J. LBR 9004-1(b)
                                                                             Order Filed on May 5, 2020
     RIKER, DANZIG, SCHERER, HYLAND &                                        by Clerk,
     PERRETTI LLP                                                            U.S. Bankruptcy Court
     Joseph L. Schwartz (JS-5525)                                            District of New Jersey

     Tara J. Schellhorn (TS-8155)
     Headquarters Plaza, One Speedwell Avenue
     Morristown, NJ 07962-1981
     Telephone: (973) 583-0800
     -and-
     PACHULSKI STANG ZIEHL & JONES LLP
     Bradford J. Sandler (NJ Bar No. BS-1367)
     Shirley S. Cho (admitted pro hac vice)
     780 Third Avenue, 34th Floor
     New York, NY 10017

     Counsel to the Liquidating Trust

     In re:                                                       Chapter 11

     FRANK THEATRES BAYONNE/SOUTH                                 Case No. 18-34808 (SLM)
     COVE, LLC, et al.,1
                                                                  (Jointly Administered)
                                       Debtors.


                  ORDER GRANTING LIQUIDATING TRUST’S FOURTH
                    OMNIBUS OBJECTION TO CLAIMS SEEKING TO
               DISALLOW AND EXPUNGE CERTAIN NO LIABILITY CLAIMS

          The relief set forth on the following pages, number two (2) through and including four

 (4), is hereby ORDERED:

DATED: May 5, 2020



 1 The Post-Confirmation Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer
 identification number are as follows: Frank Theatres Bayonne/South Cove, LLC (3162); Frank All Star Theatres, LLC
 (0420); Frank Theatres Kingsport LLC (5083); Frank Theatres Montgomeryville, LLC (0692); Frank Theatres Rio,
 LLC (1591); Frank Theatres Towne, LLC (1528); Frank Theatres Mt. Airy, LLC (7429); Frank Theatres Sanford,
 LLC (7475); Frank Theatres Shallotte, LLC (7548); Revolutions at City Place LLC (6048); Revolutions of Saucon
 Valley LLC (1135); Frank Entertainment Rock Hill LLC (0753); Frank Entertainment PSL, LLC (7033); Frank
 Hospitality Saucon Valley LLC (8570); and Galleria Cinema, LLC (2529).


 DOCS_NY:40346.2 29184/003
Case 18-34808-SLM            Doc 958      Filed 05/05/20 Entered 05/05/20 15:51:36                    Desc Main
                                         Document      Page 2 of 5
 Page:        2
 Debtors:     Frank Theatres Bayonne/South Cove, LLC, et al.
 Case No.:    18- 34808 (SLM)
 Caption:     Order Granting Liquidating Trust’s Fourth Omnibus Objection to Claims Seeking to
              Disallow and Expunge Certain No Liability Claims


         Upon the fourth omnibus objection (the “Omnibus Objection”)2 of the Liquidating Trust

 in the above-captioned Chapter 11 Cases seeking entry of an order, pursuant to sections 105(a)

 and 502 of the Bankruptcy Code, Bankruptcy Rule 3007, and Local Rules 3007-1, disallowing

 and expunging each of the claims set forth on Schedule 1 hereto because each such claim was

 filed with no supporting documentation and/or the asserted Debtor has no record of liability in its

 books and records for this claim; and the Court having jurisdiction to consider this matter

 pursuant to 28 U.S.C. §§ 157 and 1334; and venue being proper before the Court pursuant to 28

 U.S.C. §§ 1408 and 1409; and consideration of the Omnibus Objection being a core proceeding

 pursuant to 28 U.S.C. § 157(b); and it appearing that proper and adequate notice of the Omnibus

 Objection has been given and that no other or further notice is necessary; and upon the record

 herein; and the Court having determined that the relief sought by the Omnibus Objection is in the

 best interests of the Liquidating Trust, the estates, and creditors; and after due deliberation and

 good and sufficient cause appearing therefor;

 IT IS HEREBY ORDERED THAT:

                  The Omnibus Objection is GRANTED as set forth herein.

                  The No Liability Claims listed on Schedule 1 to this Order are disallowed and

 expunged in their entirety.

                  The rights of the Liquidating Trust to object in the future to any of the claims that

 are the subject of the Omnibus Objection on any grounds, and to amend, modify, and/or



 2
  Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Omnibus
 Objection.

                                                         2

 DOCS_NY:40346.2 29184/003
Case 18-34808-SLM            Doc 958    Filed 05/05/20 Entered 05/05/20 15:51:36          Desc Main
                                       Document      Page 3 of 5
 Page:        3
 Debtors:     Frank Theatres Bayonne/South Cove, LLC, et al.
 Case No.:    18- 34808 (SLM)
 Caption:     Order Granting Liquidating Trust’s Fourth Omnibus Objection to Claims Seeking to
              Disallow and Expunge Certain No Liability Claims


 supplement the Omnibus Objection, including, without limitation, to object to amended or newly

 filed claims is hereby reserved. Without limiting the generality of the foregoing, the Liquidating

 Trust specifically reserves the right to amend the Omnibus Objection, file additional papers in

 support of the Omnibus Objection, or take any other appropriate actions, including to (a) respond

 to any allegation or defense that may be raised in a response filed in accordance with the Omnibus

 Objection by or on behalf of any of the claimants or other interested parties; (b) object further to

 any No Liability Claim for which a claimant provides (or attempts to provide) additional

 documentation or substantiation; and (c) objection further to any No Liability Claim based on

 additional information that may be discovered upon further review by the Liquidating Trust or

 through discovery pursuant to the applicable provisions of the Bankruptcy Rules.

                  For the avoidance of doubt, nothing in the Omnibus Objection or this Order shall

 be deemed or construed to (a) constitute an admission as to the validity or priority of any claim

 against the Liquidating Trust, (b) an implication or admission that any particular claim is of a

 type specified or defined in this Order or the Omnibus Objection, and/or (c) constitute a waiver

 of the Liquidating Trust’s rights to dispute any claim on any grounds.

                  The Liquidating Trust, its claims and noticing agent (Prime Clerk LLC), and

 the Clerk of this Court are authorized to take any and all actions that are necessary or appropriate

 to give effect to this Order.

                  The objection to each claim addressed in the Omnibus Objection and as set forth

 on Schedule 1 attached hereto, constitutes a separate contested matter as contemplated by

 Bankruptcy Rule 9014. This Order shall be deemed a separate order with respect to each claim

                                                  3

 DOCS_NY:40346.2 29184/003
Case 18-34808-SLM            Doc 958    Filed 05/05/20 Entered 05/05/20 15:51:36            Desc Main
                                       Document      Page 4 of 5
 Page:        4
 Debtors:     Frank Theatres Bayonne/South Cove, LLC, et al.
 Case No.:    18- 34808 (SLM)
 Caption:     Order Granting Liquidating Trust’s Fourth Omnibus Objection to Claims Seeking to
              Disallow and Expunge Certain No Liability Claims


 that is the subject of the Omnibus Objection and this Order. Any stay of this Order pending

 appeal by any claimants whose claims are subject to this Order shall only apply to the contested

 matter that involves such claimant and shall not stay the applicability and/or finality of this Order

 with respect to any other contested matters addressed in the Omnibus Objection and this Order.

                  The requirement set forth in Local Rule 9013-1(a)(3) that any motion or other

 request for relief be accompanied by a memorandum of law is hereby deemed satisfied by the

 contents of the Omnibus Objection or otherwise waived.

                  Notwithstanding any applicability of any of the Bankruptcy Rules, the terms and

 conditions of this Order shall be immediately effective and enforceable upon its entry.

                  The Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation of this Order.




                                                    4

 DOCS_NY:40346.2 29184/003
                                   FRANK THEATRES BAYONNE/SOUTH COVE, LLC, et al.
                                                 No Liability Claims
                                                     Schedule I
THE BASIS FOR PROPOSED DISALLOWANCE IS FURTHER
DISCUSSED IN PARAGRAPH 23 OF THE OBJECTION
                                                                                                                                                         Case 18-34808-SLM




                                         Claim
                Name of Claimant                   Claim Amount                        Reason for Disallowance
                                        Number

Alicia Smiecinski
                                                                   Claim has no basis in the Debtors’ books and records and lacks
                                                                                                                                                         Doc 958




176 SE Norfolk Blvd                      158        Unliquidated
                                                                   sufficient documentation from which to determine whether any
Stuart, FL 34997
                                                                   liability exists.

Hank Hoffman
                                                                                                                                    Document




Assistant Vice President
Hartford Fire Insurance Company
Bankruptcy Unit, HO2-R, Home Office
                                                                   Claim has no basis in the Debtors’ books and records and
One Hartford Plaza                       161       Unliquidated
                                                                   lacks sufficient documentation from which to determine
Hartford, CT 06155
                                                                   whether any liability exists.
                                                                                                                                                  Page 5 of 5




The Hartford
PO Box 660916
Dallas, TX 75266
                                                                                                                                     Filed 05/05/20 Entered 05/05/20 15:51:36
                                                                                                                                                         Desc Main




      DOCS_NY:40346.2 29184/003
